Citation Nr: 1507049	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to service connection for a depressive disorder, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Phoenix, Arizona.  A transcript of the proceeding has been associated with the claims file.  She testified at the Board hearing that she was employed and that she did not intend to file a claim for a total disability rating based on individual unemployability (TDIU).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Lumbar Spine

The Veteran's lumbar spine disability is currently assigned a 20 percent disability rating, effective April 21, 1998.  She seeks an increased rating.  See Claim, October 2010.

The Veteran was afforded VA examinations relating to her claim for an increased rating in October 2010 and August 2012.  At the outset, the Board acknowledges that, as pointed out by the Veteran at the Board hearing, the October 2010 VA examination report reflects that the VA examiner's dictation was unable to be located.  The Board also notes that the August 2012 VA examination report reflects that the claims file was not made available for review by the examiner.

At the July 2013 Board hearing, the Veteran testified that her lumbar spine disability symptoms have worsened since the last VA examination in August 2012.  For instance, the August 2012 VA examination report reflects that she experienced flare-ups one to two times per week, whereas at the Board hearing, she testified that she experiences flare-ups every morning, and that she requires assistance to get out of bed.  She also testified that the spasms and stiffness have worsened.  In that regard, the August 2012 VA examiner noted that she did not have any muscle spasms or guarding on examination.  Also, she testified that she experiences numbness in her feet due to her back, whereas the VA examiner noted only reported thigh numbness, and it was noted that she had no radiculopathy or any other neurologic abnormalities.  She also testified that she experiences difficulty sitting for prolonged periods, such as at her desk job, but the VA examiner did not check the box indicating that she experiences any interference with sitting.

Also, at the Board hearing, the Veteran submitted new statements from her partner S.L. dated in June 2013, and her former supervisor M.W. dated in July 2013, regarding her recent symptomatology.  S.L. reported that over the last year, the Veteran's symptoms had worsened and that she observed the Veteran fall on multiple occasions due to her back, and that the Veteran had been experiencing difficulties getting out of bed in the morning due to her back locking or numbness in her feet.  She also reported the Veteran experienced foot numbness when walking.

In light of all of the above, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address the current severity of her lumbar spine disability and any associated neurologic abnormalities - including to address her reports of numbness in her feet.  The claims file should be made available for review by the examiner.

In addition, the Veteran asserted in her notice of disagreement that the RO decision did not consider her most recent MRI dated in February 2011.  In that regard, the Board notes that a February 2011 VA MRI report was apparently scanned into the system, but has not been associated with the claims file.  Therefore, on remand, this February 2011 MRI record should be associated with the claims file, as well as all of the Veteran's more recent VA treatment records dated since August 2012 (as the records in Virtual VA are dated through August 2012).

B.  Depressive Disorder

The Veteran also claims entitlement to service connection for depression, to include as secondary to her service-connected lumbar spine disability.

A June 2013 RO decision denied her claim, and the Veteran filed an April 2014 notice of disagreement, but no Statement of the Case (SOC) has been issued.  Therefore, this matter will be remanded so that the Veteran may be provided with an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a copy of the February 2011 VA MRI report (that was scanned).  Also associate with the file copies of all of the Veteran's VA treatment records dated since August 2012.

2.  After the above development has been completed, afford the Veteran a new VA examination in order to determine the current severity of her lumbar spine disability, and any associated neurologic condition.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including neurological testing with an EMG test, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner is asked to specifically address whether the Veteran has radiculopathy or any other neurologic abnormality of the lower extremities or feet in light of her reports of radiating pain down her legs and her reports of numbness of the feet.  Neurological testing, including an EMG, is requested.

The examiner is also asked to review the February 2011 MRI report, as well as the recent June 2013 statement from S.L., the Veteran's partner and roommate, and the July 2013 statement from the Veteran's former supervisor (associated with the file since the last VA examination).

The examiner should note the Veteran's ranges of motion for her lumbar spine.  The examiner should also comment as to whether the Veteran's lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms, and if not feasible, this should be explained).

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use, and if so, such limitation should be noted, to the extent feasible, in terms of the degrees of additional limitation of motion due to pain on use or during flare-ups.  If not feasible, this should be explained.

The examiner should specifically address whether the Veteran's lumbar spine disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

The examiner should also address the effect of the Veteran's lumbar spine disability on her activities of daily living and occupational functioning.

3.  Issue the Veteran an SOC with regard to the issue of entitlement to service connection for a depressive disorder, to include as secondary to a service-connected lumbar spine disability.  See Notice of Disagreement, April 2014.  This matter should thereafter be returned to the Board only if perfected by the filing of a timely substantive appeal.  

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




